 
EXHIBIT 10.2

 
Steven Rothman
49 Roberts Road,
New City, NY 10956


Re: Amended and Restated Shareholders’ Agreement


Reference is made to that certain Amended and Restated Shareholders’ Agreement
(the “Agreement”), dated as of August 1, 2005, among (a) MTM TECHNOLOGIES, INC.,
a New York corporation (the “Company”), (b) the shareholders of the Company
listed on signature pages thereto under the heading “Principal Shareholders”,
(c) PEQUOT PRIVATE EQUITY FUND III, L.P. and PEQUOT OFFSHORE PRIVATE EQUITY
PARTNERS III, L.P., (d) CONSTELLATION VENTURE CAPITAL II, L.P., CONSTELLATION
VENTURE CAPITAL OFFSHORE II, L.P., THE BSC EMPLOYEE FUND VI, L.P. and CVC II
PARTNERS, LLC.


Pursuant to Section 4.7 of the Agreement, Steven Rothman hereby waives certain
rights under the Agreement and agrees with the Company as follows:


(1)  Steven Rothman waives his rights under the Agreement to be nominated and
elected as a director of the Company pursuant to Section 3.1 of the Agreement
and agrees that neither the Company nor the Shareholders shall be required to
nominate or elect him as a director of the Company;


(2)  Steven Rothman agrees with the Company that for a period of three (3)
years, he will not to stand for re-election as a director of Company for any
term after the end of his current term;


(3)  Steven Rothman agrees with the Company that for a period of three (3)
years, he will not to accept any nomination to be elected as a director of the
Company for any term after the end of his current term; and


(4)  Steven Rothman agrees with the Company that he has no right to designate
his replacement as a director of the Company at any time during, or at the
conclusion of, his current term.


Except as provided in this letter agreement, the terms and conditions of the
Agreement shall remain in full force and effect.
 

--------------------------------------------------------------------------------


 
If the foregoing accurately reflects the waivers by Steven Rothman and the
agreements among Steven Rothman and the Company with respect to the foregoing
matters, please acknowledge such by executing the duplicate copy of this letter
in the place indicated below and returning the executed agreement to the
undersigned.
 

 
Yours truly,
 
 
MTM Technologies, Inc:
 
 
By:
/s/ Francis J. Alfano
 
Name:
Francis J. Alfano
 
Title:
Chief Executive Officer

 
 
ACCEPTED AND AGREED as of the date set forth below:
 
 
By:
/s/ Steven H. Rothman     
Steven H. Rothman
 

 
Date: July 7, 2006
 